een Tenet sae a PAE

fs “ eet
Case 1:08-cv-10934-LAP Document 2161-1 Filed Pronk big &2 of 14
DOCUMESS ran |
BEGET ed i FILED

  
 

   

 
    
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Ae eee eee x
PROTECTIVE ORDER AND
IN RE 650 FIFTH AVENUE AND RELATED: TRUSTEE ORDER
PROPERTIES
; 08 Civ. 10934 (LAP)
vee ee ee eee eee x

WHEREAS, the United States of America, by and through its counsel, the United
States Attorney for the Southern District of New York, commenced the instant action by filing a
verified complaint (the “Complaint”) seeking forfeiture of, inter alia, all right, title, and interest
of Assa Corporation, Assa Company Limited, and Bank Melli Iran, including, but not limited to,
the real property and appurtenances located at 650 Fifth Avenue, New York, New York, with all
improvements and attachments thereon, and all property traceable thereto (the “Building”);

WHEREAS, on November 12, 2009, the United States filed a verified amended
complaint (the “Amended Complaint’), alleging that the following properties, and others, are
subject to seizure and civil forfeiture:

a. Allright, title, and imterest of Assa Corporation, Assa Company Limited,
Bank Melli Iran, and the Alavi Foundation in 650 Fifth Avenue Company (the
“Partnership”), including but not limited to the real property and
appurtenances located at 650 Fifth Avenue, New York, New York (the
“Building”), with all improvements and attachments thereon, and all property
traceable thereto;

b. All right, title, and interest in the real property and appurtenances located at
2313 South Voss Road, Houston, Texas 77057, with ali improvements and
attachments thereon (the “Defendant Real Property-1”);

c. All right, title, and interest in the real property and appurtenances located at
55-11 Queens Boulevard, Queens, New York 11377, Block 1325 Lots 1, 6, 7,
and 8, with all improvements and attachments thereon (the “Defendant Real

Property-2”);

d. Allright, title, and interest in the real property and appurtenances located at
4836 Marconi Avenue, Carmichael, California 95608, with all improvements
and attachments thereon (the “Defendant Real Property-3”);

 
Case 1:08-cv-10934-LAP Document 2161-1 Filed 12/12/19 Page 3 of 14

e. All right, title, and interest in the real property and appurtenances located at
4204 Aldie Road, Catharpin, Virginia 20143-1133, with all improvements and
attachments thereon (the “Defendant Real Property-4”);

f. All right, title, and interest in the real property and appurtenances located at
4300 Aldie Road, Catharpin, Virginia 20143-1133, with all improvements and
attachments thereon (the “Defendant Real Property-5”);

g. All right, title, and interest in the real property and appurtenances located at
7917 Montrose Road, Rockville, Maryland 20854, with all improvements and
attachments thereon (the “Defendant Real Propertty-6”);

h. All right, title, and interest in the real property and appurtenances located at
8100 Jeb Stuart Road, Rockville, Maryland 20854, with all improvements and
attachments thereon (the “Defendant Real Property-7”);

i. All funds formerly on deposit in Account Number 78429712, at Citibank,
N.A., New York, New York (“Defendant Account-1”);

j. All funds formerly on deposit in Account Number 8881654552, at Citibank,
N.A., New York, New York (“Defendant Account-2”);

k. All funds formerly on deposit in Account Number 2724409590, at JPMorgan
Chase Bank, N.A., Baton Rouge, Louisiana (“Defendant Account-3”);

|. All funds formerly on deposit in Account Number 725700280, at JPMorgan
Chase Bank, N.A., Baton Rouge, Louisiana (“Defendant Account-4”);

m. All funds on deposit at JPMorgan Chase Bank, N.A., in account number
230484468, held in the name of 650 Fifth Avenue Company, and all funds
traceable thereto (“Defendant Account-5”);

n. All funds on deposit at JPMorgan Chase Bank, N.A., in account number
230484476, held in the name of 650 Fifth Avenue Company, and all funds
traceable thereto (“Defendant Account-6”);

o. All funds on deposit at Sterling National Bank in account number
3802032216, held in the name of Alavi Foundation, and all funds traceable
thereto (“Defendant Account-7”);

p. All funds on deposit at Sterling National Bank in account number
3802032201, held in the name of Alavi Foundation, and all funds traceable
thereto (“Defendant Account-8”); and

q. All funds on deposit at Sterling National Bank in account number
3852524414, held in the name of Alavi Foundation, and all funds traceable
thereto (“Defendant Account-9”’);

2

 
Case 1:08-cv-10934-LAP Document 2161-1 Filed 12/12/19 Page 4 of 14

(collectively, the “Defendant Properties”);

WHEREAS, on December 17, 2009, the Alavi Foundation of New York (the
“Alavi Foundation”) and the 650 Fifth Avenue Company filed claims to certain of the Defendant
Properties, and on April 13, 2011, filed an Answer to the Amended Complaint (see Dkt. Entry
Nos, 54, 56 & 167);

WHEREAS, on January 20, 2009 and April 1, 2010, Assa Corp. and Assa Co.
Ltd. filed claims to certain of the Defendant Properties and on June 15, 2011, filed an Answer to
the Amended Complaint (see Dkt. Entry Nos. 5, 120, 121 & 182);

WHEREAS, on January 8, 2009, certain individuals holding judgments against,
inter alia, the Government of Iran in an action captioned Rubin, et al. v. The Islamic Republic of
Tran, et al,, No. 01-1655 (D.D.C.) (the “Rubin Judgment Creditors” and the “Miller
Judgment Creditors”) filed complaints asserting an ownership interest in certain of the
Defendant Properties, Rubin, et al. v. Alavi Foundation, et al., No. 09-CV-165 (S.D.N.Y.) and
Miller, et al. v. Alavi Foundation, et al., No. 09-CV-166 (S.D.N.Y.);

WHEREAS, on February 26, 2010, certain claimants holding judgments against,
inter alia, the Government of Iran in actions captioned Heiser, et al. v. Islamic Republic of Iran,
et al., 00-cv-2329 (D.D.C.), and Campbell, et al. v. Islamic Republic of Iran, 00-cv-2104
(D.D.C.) (the “Heiser Judgment Creditors”) filed claims to certain of the Defendant Properties
and on March 19, 2010, filed an answer to the Complaint (see Dkt. Entry Nos. 74 & 110);

WHEREAS, on March 1, 2010, certain claimants holding judgments against, inter
alia, the Government of Iran in an action captioned Peterson, et al. v. Islamic Republic of Iran,
et al., 01-CV-02094 (D.D.C.) (the “Peterson Judgment Creditors”) filed claims to certain of

the Defendant Properties (see Dkt. Entry Nos. 77 & 84);

 
Case 1:08-cv-10934-LAP Document 2161-1 Filed 12/12/19 Page 5 of 14

WHEREAS, on March 1, 2010, certain claimants holding judgments against, inter
alia, the Government of Iran in an action captioned Haviish, et al. v. Islamic Republic of Iran, et
al., 02-cv-00305 (D.D.C.) (the “Havlish Judgment Creditors”) filed a notice of claims to
certain of the Defendant Properties (see Dkt. Entry No. 85);

WHEREAS, on March 1, 2010, certain individuals holding judgments against,
inter alia, the Government of Iran in actions captioned Higgins v. Islamic Republic of Iran, et
al., 1:99-CV-00377 (D.D.C.), Holland, et al. v. Islamic Republic of Iran, et al., 1.01-CV-01924
(D.D.C.), Campuzano et al. v. Islamic Republic of Iran et al., 1:00-cv-02328 (D.D.C.), Blais, et
al. v. Islamic Republic of Iran, et al., 1:02-cv-00285 (D.D.C.), Stethem, et al. v. Islamic Republic
of Iran et al., 1:00-cv-00159 (D.D.C.), Brewer, et al. v. Islamic Republic of Iran, et al., 1:08-cv-
00534 (D.D.C.), Valencia, et al. v. Islamic Republic of Iran, et al., 1:08-cv-00533 (D.D.C.), and
Welch v. Islamic Republic of Iran, et al., 1:01-cv-00863 (D.D.C.) (the “Holland, Campuzano,
Blais, Brewer, Valencia, and Welch Judgment Creditors”) filed claims to certain of the
Defendant Properties (see Dkt. Entry No. 82);

WHEREAS, on March 16, 2010, certain claimants holding judgments against,
inter alia, the Government of Iran in an action captioned Greenbaum, et al. v. Islamic Republic
of Iran, et al., 02-cv-02148 (D.D.C.) (the “Greenbaum Judgment Creditors”) filed a notice of
claims to certain of the Defendant Properties (see Dkt. Entry No. 100);

WHEREAS, on March 16, 2010, certain claimants holding judgments against,
inter alia, the Government of Iran in an action captioned Acosta, et al. v. Islamic Republic of
Tran, et al., No. 06-cv-00745 (D.D.C.) (the “Acosta Judgment Creditors”) filed a notice of

claims to certain of the Defendant Properties (see Dkt. Entry No. 98);

 
Case 1:08-cv-10934-LAP Document 2161-1 Filed 12/12/19 Page 6 of 14

WHEREAS, on March 16, 2010, certain claimants holding judgments against,
inter alia, the Government of Iran in actions captioned Beer, et al. v. Islamic Republic of Iran, et
al., 06-cv-00473 (D.D.C.), and Beer, et al, v. Islamic Republic of Iran, et al., 08-cv-01807
(D.D.C.) (the “Beer Judgment Creditors”) filed claims to certain of the Defendant Properties
(see Dkt, Entry No. 99);

WHEREAS, on March 16, 2010, certain claimants holding judgments against,
inter alia, the Government of Iran in actions captioned Kirschenbaum, et al. v. Islamic Republic
of Iran, et al., 03-cv-01708 (D.D.C.), and Kirschenbaum, et al. v. Islamic Republic of Iran, et al.,
08-cv-01814 (D.D.C.) (the “Kirschenbaum Judgment Creditors”) filed a notice of claims to
certain of the Defendant Properties (see Dit. Entry No. 101);

WHEREAS, on April 2, 2010, certain individuals holding judgments against,
inter alia, the Government of Iran in an action captioned Ellis, et al. v. Islamic Republic of Iran,
et al., No. 05-cv-00220 (D.D.C.) (the “Botvin Judgment Creditors”) filed claims to certain of
the Defendant Properties (see Dkt. Entry No. 127);

WHEREAS, on April 2, 2010, certain claimants holding judgments against, inter
alia, the Government of Iran in actions captioned Estate of Stephen Bland, et al. v. Islamic
Republic of Iran, et al., No. 05-CV-02124-RCL (D.D.C.), Estate of James Silvia, et al. v. Islamic
Republic of Iran, et al., No. 06-CV-00750-RCL (D.D.C.), Estate of Anthony K. Browa, et al. v.
Islamic Republic of Iran, et al., No. 08-CV-00531-RCL (D.D.C.), Valore, et al. v. Islamic
Republic of Iran, et al., 1:03-cv-01959 (D.D.C.), Arnold, et al. v. Islamic Republic of Iran, et al.,
1:06-cv-00516 (D.D.C.), and Bonk, et al. v. Islamic Republic of Iran, 1:08-cv-01273 (D.D.C.)
(the “Bland, Brown, and Valore Judgment Creditors”) filed claims to certain of the

Defendant Properties (see Dkt. Entry No. 128);

 

 

 
Case 1:08-cv-10934-LAP Document 2161-1 Filed 12/12/19 Page 7 of 14

WHEREAS, on May 24, 2010, July 12, 2010, and April 26, 2012, certain
individuals holding judgments against, inter alia, the Government of Iran in an action captioned
Estate of Siavash Bayani, et al. v. Islamic Republic of Iran, et al., No. 04-cv-01712-HHK
(D.D.C.) (the “Bayani Judgment Creditors”) filed notices of claims to certain of the Defendant
Properties (see Dkt. Entry Nos. 138, 147 & 248);

WHEREAS, on March 12, 2010, certain individuals holding judgments against,
inter alia, the Government of Iran in an action captioned Hegna, et al. v. Islamic Republic of
Tran, et al., 00-cv-00716 (D.D.C.) (the “Hegna Judgment Creditors”) filed claims to certain of
the Defendant Properties and on April 1, 2010, filed an answer to the Complaint (see Dkt. Entry
Nos. 39-97 & 122-26);!

WHEREAS, on April 16, 2014 and October 4, 2017, a Stipulation and Order of
Settlement and subsequent Codicil between the United States and the Judgment Creditors were
entered to resolve the Judgment Creditors’ claims and notices of claims to the Defendant
Properties (see Dkt. Entry Nos. 1122 & 2088);

WHEREAS, on September 16, 2013, the Court entered an order granting the
Government’s motion for summary judgment as to the forfeitabiliy of the interests of Assa Corp.
and Assa Co. Ltd. in the Defendant Properties as properties constituting or derived from
proceeds traceable to violations of the International Emergency Economic Powers Act

(“IEEPA”), 50 U.S.C. § 1705, and the Iranian Transactions and Sanctions Regulations (the

 

' The Rubin Judgment Creditors; Miller Judgment Creditors; Heiser Judgment Creditors;
Peterson Judgment Creditors; Havlish Judgment Creditors; Holland, Campuzano, Blais, Brewer,
Valencia, and Welch Judgment Creditors; Greenbaum Judgment Creditors; Acosta Judgment
Creditors; Beer Judgment Creditors; Kirschenbaum Judgment Creditors; Botvin Judgment
Creditors; Bland, Brown, and Valore Judgment Creditors; Bayani Judgment Creditors; and
Hegna Judgment Creditors, collectively, the “Judgment Creditors.”

6

 

 

 
Case 1:08-cv-10934-LAP Document 2161-1 Filed 12/12/19 Page 8 of 14

“ITSR”), 31 C.F.R. Part 560, pursuant to 18 U.S.C. § 981(a)(1)(C); and as properties involved in
money laundering and traceable to property involved in money laundering, 18 U.S.C. § 1956,
pursuant to 18 U.S.C. § 981(a)(1)(A), and that Assa Corp. and Assa Co, Ltd. are not innocent
owners pursuant to 18 U.S.C. § 983(d) (see Dkt. Entry No. 865);

WHEREAS, on June 6, 2013 and April 18, 2014, the Court entered two Opinions
& Orders granting certain of the Judgment Creditors partial summary judgment and summary
judgment against Assa Corp. and Assa Co, Ltd. (see Dkt. Entry Nos. 512 & 1125);

WHEREAS, beginning on May 30, 2017 and continuing through June 29, 2017, a
jury trial was held as to the forfeitability of the Alavi Foundation’s and the 650 Fifth Avenue
Company’s interests in the Defendant Properties;

WHEREAS, on June 29, 2017, the jury returned a verdict finding that the Alavi
Foundation’s and the 650 Fifth Avenue Company’s interests in the Building and the Alavi
Foundation’s interests in certain other Defendant Properties were subject to forfeiture in whole
or in part;

WHEREAS, beginning on May 30, 2017 and continuing through June 29, 2017, a
bench trial was held, simultaneously with the jury trial, on claims by the Judgement Creditor
Plaintiffs* for turnover of certain of the Defendant Properties pursuant to section 201(a) of the
Terrorism Risk Insurance Act of 2002 (“TRIA”), Pub. L. No. 107-297, 116 Stat. 2322 (2002)

(reproduced at 28 U.S.C. § 1610 Note) and section 1610(b)(3) of the Foreign Sovereign

 

? The bench trial was held on claims brought in cases docketed under 09-cv-165 (LAP), 09-cv-
166 (LAP), 09-cv-553 (LAP), 09-cv-564 (LAP), 10-cv-1627 (LAP), 10-cv-2464 (LAP), 1 1-cv-
3761 (LAP), 12-mc-19 (LAP), 12-me-20 (LAP), 12-me-21 (LAP), 12-me-22 (LAP), 13-mc-71
(LAP), 13-cv-1825 (LAP), and 13-cv-1848 (LAP) (the “Turnover Actions”).

q

 

 
Case 1:08-cv-10934-LAP Document 2161-1 Filed 12/12/19 Page 9 of 14

Immunities Act of 1976 (“FSIA”), Pub. L. No. 94-583, 90 Stat. 2891 (codified as amended at 28
U.S.C. §§ 1602 et seq.);

WHEREAS, on June 29, 2017, the Court entered a Memorandum and Opinion
finding that the Judgement Creditor Plaintiffs had proven entitlement to attach and execute upon
the Defendant Properties (see Dkt. Entry No. 1895);

WHEREAS, on October 4, 2017, a judgment of forfeiture in favor of the United
States was entered (the “Forfeiture Judgment”) (see Dkt. Entry No. 2089);

WHEREAS, on October 4, 2017, a judgment in favor of the Judgment Creditors
was entered in the Turnover Actions, which, inter alia, extinguished “[a]ll right, title, and
interest of Assa Corporation and Assa Company Limited” in certain Defendant Properties
identified therein (see Case No. 09-cv-553, Dkt. Entry No. 949) (the “Turnover Judgment”);

WHEREAS, on October 11, 2017, the 650 Fifth Avenue Company and the Alavi
Foundation filed a notice of appeal from the Forfeiture Judgment and certain prior orders (see
Dkt. Entry No. 2091);

WHEREAS, on October 11, 2017, the 650 Fifth Avenue Company and the Alavi
Foundation filed notices of appeal from the Turnover Judgment;

WHEREAS, on November 3, 2017, Assa Corp. and Assa Co. Ltd filed a notice of
appeal from the Forfeiture Judgment and certain prior orders (see Dkt. Entry No. 2097);

WHEREAS, on November 3, 2017, Assa Corp. and Assa Co. Ltd. Filed notices of
appeal from the Turnover Judgment;

WHEREAS, certain protective orders, monitorship orders, and trusteeship orders

have been entered to preserve the value of the defendant properties pending the resolution of

 

 

 
Case 1:08-cv-10934-LAP Document 2161-1 Filed 12/12/19 Page 10 of 14

these related proceedings (the “Protective Orders”) (see Dkt. Entry Nos. 2, 136, 161, 264, 995,
1023, 1408, 1472, 2062, and 2078);

WHEREAS, on November 16, 2017 and January 5, 2018, the Court of Appeais
for the Second Circuit entered orders staying the Forfeiture Judgment and the Turnover
Judgment pending appeal and superseding the Protective Orders (the “Stay Order”) (see In re
650 Fifth Avenue and Related Properties, 17-3258(L) (2d Cir.), Dkt. Entry Nos. 94 & 115);

WHEREAS, on August 9, 2019, the Court of Appeals for the Second Circuit
issued opinions vacating the Forfeiture Judgment and remanding for further proceedings (see Jn
re 650 Fifth Avenue and Related Properties, 17-3258(L) (2d Cir.), Dkt Entry No. 303; United
States v. Assa Co. Ltd., 17-3658 (2d Cir.), Dkt. Entry Nos. 132 & 135);

WHEREAS, on August 9, 2019, the Court of Appeals for the Second Circuit
issued opinions vacating the Turnover Judgment with respect to the Alavi Foundation and the
650 Fifth Avenue Company and remanding for further proceedings, and affirming the Turnover
Judgment with respect to Assa Corp. and Assa Co. Ltd. (see Havlish v. 650 Fifth Avenue Co., 17-
3278(L) (2d Cir.), Dkt. Entry No. 272; Kirschenbaum v. Assa Corp., 17-3682(L) (2d Cir.), Dkt.
Entry No. 117);

WHEREAS, the mandate in the appeals from the Turnover Judgment issued on or
about August 30, 2019;

WHEREAS, the mandate in the forfeiture appeals issued on or about December
12, 2019;

WHEREAS, pursuant to the Protective Orders and the Stay Order, Kathleen A.

Roberts has acted as Monitor and Trustee for the Building, the Partnership, the Alavi

 

 

 
Case 1:08-cv-10934-LAP Document 2161-1 Filed 12/12/19 Page 11 of 14

Foundation, and various Defendant Properties since April 28, 2010, and has secured, maintained,
and preserved those properties;

WHEREAS, the Court finds that an order pursuant to Title 18, United States
Code, Section 983(j)(1)(A) and Rule G(7)(A) of the Supplemental Rules for Admiralty or
Maritime Claims and Asset Forfeiture Actions; United States v. Monsanto, 491 U.S. 600 (1989);
and Caplin & Drysdale, Chartered v, United States, 491 U.S. 617 (1989), is necessary and
appropriate to secure, maintain, and preserve the availability of the Defendant Properties;

NOW, THEREFORE, upon the application of Geoffrey S. Berman, United
States Attorney, Southern District of New York, Michael D. Lockard, Martin S. Beil, Daniel M.
Tracer, and Samuel Raymond, Assistant United States Attorneys, of counsel, IT IS HEREBY
ORDERED THAT:

1, All persons and entities having actual knowledge of this Order shall not,
directly or indirectly, transfer, sell, assign, pledge, hypothecate, encumber, or dispose of in any
manner; cause to be transferred, sold, assigned, pledged, hypothecated, encumbered, disposed of
in any manner; or take, or cause to be taken, any action that would have the effect of
depreciating, damaging, or in any way diminishing the value of, the Defendant Properties.

2. Kathleen A. Roberts is appointed as the Trustee of the Building and the
other Defendant Properties, and shall: (i) review and approve disbursements, agreements, and
other activities of 650 Fifth Avenue Company, in order to preserve the value of the Defendant
Properties, (ii) review and approve any decisions or other actions taken by the Alavi Foundation
pursuant to its obligations under the Partnership Agreement, (iii) review and approve expenses

and other disbursements necessary for the maintenance and upkeep of the Defendant Properties,

10

 

 
Case 1:08-cv-10934-LAP Document 2161-1 Filed 12/12/19 Page 12 of 14

(iv) review and approve disbursements by the Alavi Foundation, and (v) take all other actions
necessary to preserve the value of the Defendant Properties.

3, To effectuate the foregoing, the Trustee is empowered to do the following,
including using rental income from the Building:

(a) Authorize necessary disbursements for the upkeep or preservation of the
Building including, but not limited to, payroll, taxes, distributions to tenants of the Building,
broker commissions, capital expenses and improvements. The Trustee may seek judicial
intervention if necessary.

(b) Review, approve, and execute proposed leases and subleases for the Building
and proposed modifications to existing agreements.

(c) Review, approve, and execute any agreements between 650 Fifth Avenue
Company and third parties.

(d) Employ personnel necessary to manage 650 Fifth Avenue Company and
maintain the value of the Building. The employment of such personnel shall be done upon the
approval of the United States Attorney’s Office, Southern District of New York.

(e) Authorize necessary disbursements for the maintenance and upkeep of the
Defendant Properties other than the Building, including, if necessary, disbursements of income
from the Building. Such disbursements shall be treated as partnership distributions to the Alavi
Foundation partnership interest.

(f) Review, approve, and execute any agreements with third parties necessary for
the maintenance and upkeep of the Defendant Properties other than the Building.

(gz) Report to the District Court, on a quarterly basis, a summary of the actions

taken and findings made by the Trustee pursuant to this Order.

11

 

 
Case 1:08-cv-10934-LAP Document 2161-1 Filed 12/12/19 Page 13 of 14

4. The Trustee shall not take any actions to interfere with any ongoing
judicial or administrative proceedings.

5. The reasonable costs, fees and expenses of the Trustee incurred in
connection with the performance of her respective duties described herein shall be paid out of the
rental income of the Building. These expenses include but are not limited to, the reasonable
costs, fees and expenses of all persons who may be engaged or employed by the Trustee to assist
her in carrying out her duties and obligations. All applications for costs, fees and expenses of the
Trustee and those employed by her shall be made by application to the District Court setting
forth in reasonabie detail the nature of such costs, fees and expenses.

6, No creditor or claimant against the Alavi Foundation or 650 Fifth Avenue
Company, or any person acting on behalf of such creditor or claimant, shall take any action to
interfere with the duties and responsibilities of the Trustee.

7, The Trustee or her designee shall take (or retain) possession of the books
and records of 650 Fifth Avenue Company and maintain them.

8. The Trustee shall make available for inspection to the United States, or its
designee, the books and records of 650 Fifth Avenue Company.

9, The Trustee shali not make disbursements from the rental income of the
Building to the Alavi Foundation.

10. The Trustee shall not make disbursements from the rental income of the
Building to Assa Corp. The Trustee shall transfer all income or other disbursements due to the
partnership interest formerly held by Assa Corp. from the 650 Fifth Avenue Company to the

Seized Assets Deposit Fund, maintained by the United States Marshals Service.

12

 

 

 
Case 1:08-cv-10934-LAP Document 2161-1 Filed 12/12/19 Page 14 of 14

11. Nothing in this Order shall be construed as prohibiting or excusing any
debtors, creditors, or tenants from complying with the terms of their agreement(s) with the 650
Fifth Avenue Company.

12. Nothing in this Order shall be construed as affecting in any way the rights

of any party under Section 201 of the Terrorism Risk Insurance Act of 2002.

SO ORDERED:

HONORABLE LORETTA A. PRESKA
UNITED STATES DISTRICT JUDGE

      

13

 

ef
te

 
